Citation Nr: 0007917	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
excision of an ossified nodule of the lateral patella of the 
right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military duty from May 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), denying the veteran's claim for an 
increased evaluation for his right knee disability, which was 
rated as 10 percent disabling.  In a December 1997 remand 
opinion, the Board required further development of the claim.  
Subsequently, the RO increased evaluation in October 1998 of 
the right knee disability to 30 percent.  In his May 1997 
substantive appeal, the veteran stated that he believes he is 
entitled to an evaluation of 20 percent.  However, as he has 
not indicated full satisfaction with the current level of 30 
percent granted in October 1998, the appeal proceeds.


REMAND

The veteran contends that the evaluation assigned for his 
right knee disability should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board notes, that as the claim is well grounded, 
the VA has a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).

The veteran was granted service connection for a right knee 
disability in November 1991, with an evaluation of 10 
percent.  The 10 percent evaluation was continued in an 
October 1992 decision.  A new claim for increased evaluation 
was filed in September 1996.  The claim was denied by the RO 
in January 1997.  However, a December 1997 Board remand 
required additional development, including the retrieval of 
private medical records and a new VA examination.

Records were retrieved from Susan Giovanni, D.O and Bruce R. 
Buhr, M.D.  These reveal that after initial evaluation by Dr. 
Giovanni, the veteran was referred to Dr. Buhr, who evaluated 
the veteran in May 1997.  Dr. Buhr recommended that an 
arthroscopy be performed, and this was done, along with 
debridement and lateral release, in May 1997.  Diagnosis was 
chondromalacia and synovitis.  At follow-up visits, the 
veteran's right knee was still symptomatic, including pain, 
swelling, effusion and some limitation of motion.  In August 
1998, fluid was aspirated from the knee.

The veteran had a VA examination in May 1998.  Examination 
revealed an antalgic gait.  Findings include that there was 
moderate effusion in the knee joint and a very lax patella, 
as well as grinding and crepitance on flexion and extension 
of the kneecap.  However, it was noted that there was no 
medial lateral instability and the knee was stable.  There 
was significant muscle atrophy, muscle weakness, and 
excessive fatigability against use.  He did not have 
incoordination, but had painful movement on loading motion.  
He had pain with stairs, kicking, squatting and carrying 
heavy loads.  Range of motion was full flexion and extension 
lacking ten degrees on the right.  He had moderate pain on 
full flexion.  X-rays did not reveal any decrease in joint 
space or significant arthritis.  Alignment was good.  

In October 1998, the RO increased the evaluation of the 
veteran's right knee disability to 30 percent.  The knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides for evaluating an impairment of the knee 
involving recurrent subluxation or lateral instability.  A 10 
percent evaluation is assigned in mild cases, 20 percent in 
moderate cases, and 30 percent in severe cases.  The Board 
notes that there are numerous diagnostic codes that apply to 
the evaluation of knee disabilities, and finds that 
additional medical evidence is necessary to determine the 
appropriate diagnostic code or codes in this case.  The Board 
calls attention to Esteban v. Brown, 6 Vet. App. 259 (1994), 
which provides that separate ratings for the same disability 
under separate diagnostic codes are permissible where the 
symptomatology described in the criteria in one diagnostic 
code are distinct from those of the other diagnostic code.  
In such case, pyramiding does not occur.  38 C.F.R. § 4.14.  
The Board also notes that this principle was addressed in 
VAOPGCPREC 23-97 (1997), where a knee dysfunction involves 
both instability and arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In this case, there is no evidence of arthritis, however 
there is evidence of limitation of extension, which is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  As noted above, the veteran has been rated under 
criteria that consider subluxation and/or lateral 
instability, but do not consider limitation of motion.  Thus, 
under Esteban, if the veteran has symptoms of limitation of 
motion as well as subluxation and/or lateral instability, he 
may be entitled to two separate ratings.  However, at 
present, the medical evidence of record is inadequate to 
determine whether two separate ratings are in order, and, if 
so, the proper level of compensation under those ratings.

In light of the foregoing, this claim is remanded for the 
following further development:

1.  The veteran should be scheduled for a 
VA examination of the right knee.  The 
examiner should review the claims file 
prior to conducting the examination.  The 
examiner is asked to perform all 
necessary tests and studies to determine 
whether the veteran has any subluxation 
or lateral instability.  The examiner 
should state in his/her written findings 
the degree of subluxation or lateral 
instability, if any, expressed in terms 
of "severe", "moderate", or "mild".  
In addition, the examiner should perform 
range of motion testing and set forth all 
findings in the written report.  The 
examiner should state the degree of 
flexion and extension at which the 
veteran experiences pain in his right 
knee.  The examiner should further state 
the degree to which the veteran's right 
knee is limited in function due to pain, 
weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The RO should readjudicate the 
veteran's claim for increased evaluation 
for his right knee disability.  In 
reaching a determination, the RO should 
consider the findings of the VA examiner 
regarding the degree of subluxation 
and/or lateral instability, if any.  The 
RO should also consider whether a 
separate rating for limitation of flexion 
or extension is warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In its 
evaluation of the veteran's right knee, 
the RO should assign appropriate 
diagnostic codes to signify the specific 
symptomatology caused by different 
aspects of the disability.  For example, 
the veteran may be entitled to separate 
ratings under Diagnostic Codes 5257 and 
5261.

3.  If the RO's decision remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
information and afford the veteran his procedural rights, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




